Citation Nr: 0211616	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for arthritis of the 
left ankle.

3.  Entitlement to an initial compensable disability 
evaluation for residuals of a left ankle sprain, on appeal 
from an original grant of service connection.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to July 
1986.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which granted service connection for 
residuals of a left ankle sprain, assigning a noncompensable 
disability evaluation, and denied claims of entitlement to 
service connection for a right knee disability and arthritis 
of the left ankle.

In his Substantive Appeal, which the RO received in October 
1999, the veteran requested a Central Office Hearing.  
Accordingly, he was scheduled for such a hearing, which was 
to be held on February 20, 2001.  The veteran's failure to 
show for this hearing is construed as his express withdrawal 
of his request for a hearing before a member of the Board.

The Board remanded this case in March 2001 for additional 
development.  The requested development was accomplished, and 
the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Right knee arthritis was not diagnosed during service or 
within one year after service; a right knee disability -other 
than a congenital condition- has never been diagnosed; and 
there is no competent medical evidence in the file linking 
the claimed, but undiagnosed, right knee disability to 
service.

3.  It is not shown that there is arthritis in the veteran's 
left ankle.

4.  It is not shown that the service-connected residuals of a 
left ankle sprain are currently manifested by ankylosis or 
more than moderate limitation of motion of that ankle.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9 
(2001).

2.  Service connection for arthritis of the left ankle is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 
4.9  (2001).

3.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals of a left ankle sprain are met.  
38 U.S.C.A. § 1155 (West 1991 and West Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic 
Codes 5270, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records reveal no complaints of 
problems with the right knee or left ankle prior to the 
medical examination for separation purposes that the veteran 
underwent in February 1985.  At that time, the veteran denied 
having any problems related to arthritis, or to his knees or 
bones, and he had a negative clinical examination of his 
lower extremities and musculoskeletal system.

Service medical records dated in May 1985 reveal that the 
veteran injured his left ankle when he fell while playing 
basketball.  X-Rays that were obtained at that time revealed 
some soft tissue changes, intact malleoli, "old" avulsion 
fractures of the talus and navicular bones, and no evidence 
of recent fracture.  The assessment was listed as a Grade II 
left ankle injury.  A cast was put in place, crutches were 
issued, and the veteran was advised to start range of motion 
and strengthening exercises.

According to a September 1985 service medical record, the 
veteran had suffered a left ankle inversion injury the night 
before.  On examination, there was only minimal swelling and 
tenderness just anterior to the left lateral malleolus, and 
no instability.  The assessment was listed as a minimal 
ligamentous stretch and the veteran was advised against 
running or jumping, and asked to continue his ankle 
strengthening exercises "after this."

On July 12, 1986, twelve days before his separation from 
active military service, the veteran signed a statement 
acknowledging that he understood that he was not required to 
undergo a medical examination for separation and that if he 
elected not to undergo such examination, a physician would 
review his records and determine, based on his or her review 
of the records, if he nevertheless needed to be scheduled for 
an examination. The veteran checked the option indicating 
that he did not desire a separation medical examination, and 
dated and signed the form.  He was not re-examined.

The veteran filed his claim for service connection for 
disabilities of the right knee and left ankle in April 1999, 
claiming "problems with his right knee (split knee cap)" 
and with his left ankle ("fractured ankle bone" and 
"arthritis, pain, swelling").  He thereafter identified VA 
outpatient medical treatment received since 1998, and copies 
of those records were associated with the file.  Also, the 
veteran was examined by VA soon thereafter, in May 1999, and 
then again, pursuant to the March 2001 Board remand, in May 
2002.

The VA outpatient medical records reveal a September 1998 
consultation for treatment of an unrelated health problem, 
with incidental complaints of pain in both knees, and an 
assessment that appears to read "early osteoarthritis [of 
the] knee."

VA X-Rays of the veteran's ankles obtained in May 1999 were 
interpreted as follows:

The left ankle shows evidence of an 
osteophyte at the talonavicular joint.  
The subtalar joint appears normal.  The 
ankle mortise is well preserved.  No 
other soft tissue or bony abnormalities 
are seen.

The right ankle also shows a small 
osteophyte at the talonavicular joint.  A 
small osteophyte is also seen arising 
from the posterior aspect of the talus.  
The ankle mortise is well preserved.  No 
other soft tissue or bony abnormalities 
are seen.

VA X-Rays of the veteran's knees obtained in May 1999 were 
interpreted as follows:

BOTH KNEES:  A bipartite patella is noted 
on the right side.  No other significant 
abnormalities are seen.

According to the May 1999 VA joints examination report, the 
veteran was claiming service connection for a split right 
kneecap and a fracture of the left ankle.  He said that he 
sustained injuries in a fall during service in 1985, which 
were treated with a cast on the left ankle and a right knee 
brace.  He did not remember whether he had had X-Rays done at 
the time.  Currently, he said that he continued to have pain, 
popping, and cracking in the right knee, and said that the 
pain varied in intensity from an aching-type pain to a sharp 
pain, and that it was worse after even short periods of 
weight-bearing.  He also said that he continued to have 
problems of pain and swelling of his left ankle.

On examination, the above report reveals that the veteran 
moved about the room without difficulty.  His right knee had 
zero to 125 degrees of range of motion, with some pain and 
guarding demonstrated.  There was rather generalized 
tenderness to palpation about the knee, particularly about 
the patellofemoral joint, but there was no ligamentous 
instability, nor any visible swelling of either ankle.  The 
left ankle had dorsiflexion of five degrees, with the knee in 
full extension, and 10 degrees, with the knee flexed and 90 
degrees out.  Plantar flexion was 35 degrees, with pain on 
motion.  There was tenderness on palpation, which was 
generalized about the ankle.  With heel and toe walking, the 
veteran demonstrated a limp on the left secondary to pain in 
the ankle, and he could only do a partial squat, with 
complaints of pain.  The examiner further noted that X-Rays 
obtained in May 1999 revealed a bipartite type patella on the 
right, with no other significant abnormalities noted in the 
right knee, and evidence of osteophyte at the talonavicular 
joint, but a normal subtalar joint, and well-preserved ankle 
mortise, and no other soft tissue abnormalities, in the left 
ankle.  The impression and associated comments were as 
follows:

IMPRESSION:
1)  Old right knee injury - x-ray of 
evidence of bipartite patella - 
congenital versus traumatic.
2)  Residuals of left ankle injury - x-
rays reveal evidence of an osteophyte at 
the talonavicular joint - otherwise 
unremarkable x-ray.

As far as the right knee condition, I do 
not know if x-rays were made at the time 
of the original injury to establish 
whether this was a traumatic fracture of 
the patella versus congenital bipartite 
patella.  I would suggest that the 
medical records be obtained and reviewed 
prior to this matter.  Also, the x-rays 
do not show evidence of an ankle 
fracture, although there is some 
degenerative osteophyte noted in the x-
ray report.

As far as the DeLuca [p]rovisions, he had 
pain on motion as noted.  Certainly, pain 
could further limit functional ability 
during flare-ups or with increased use as 
noted, although it is not feasible to 
attempt to express any of this in terms 
of additional limitation of motion, as 
these matters cannot be determined with 
any degree of medical certainty.

On VA medical examination in May 2002, the veteran said that 
he originally injured his left ankle during basic training 
but that he did not seek medical care for fear they would 
pull him out of his training class and "recycle him."  He 
also said that he injured his left ankle again in May 1985, 
at which time old avulsion fractures were noted of the talus 
and navicular bones.  The veteran then had an inversion 
sprain of his left ankle in September 1985, but no 
instability was found and he was treated with rest.  
Currently, he said that he wold have pain in the left ankle 
if he stood longer than four hours, and that the ankle would 
turn easily.  The veteran complained of aching pain in the 
left ankle also if he ran or attempted to play basketball, 
and also when it rained.  He also gave a history of his right 
knee popping at the time of his fall in May 1985, but 
indicated that he had had no pain or swelling after the fall, 
and the examiner noted that "[t]here is no mention of his 
right knee in his service medical records."  Currently, the 
veteran said that his right knee hurt and swelled if he stood 
longer than four hours.

On physical examination, the above report reveals that the 
veteran had a normal gait and that his right knee had "full 
extension and 130 degrees of flexion," versus 135 degrees of 
flexion in the asymptomatic left knee.  He was tender over 
the medial joint line, but there was no swelling, effusion, 
quadriceps atrophy, patellar instability, or retropatellar 
crepitation.  The collateral ligaments were stable to 
varus/valgus stress in extension and 30 degrees of flexion.  
Anterior drawer test, posterior drawer test, and Lachman's 
test were all negative.  There were no popliteal masses or 
tenderness.  Regarding the left ankle, there was no swelling 
or deformity, and there were 22 degrees of dorsiflexion and 
40 degrees of plantar flexion, and 30 degrees of inversion 
and 20 degrees of eversion in the subtalar joint.  He was 
tender anterior to the lateral malleolus, but the examiner 
could not detect any talar tilt with varus/valgus stress.  
The anterior drawer test was negative, and there was a good 
dorsalis pedis pulse.

Regarding X-Rays, the above report indicates that 
anterior/posterior and lateral views of the right knee 
revealed a bipartite patella and that the medial compartment 
was slightly narrower than the lateral compartment, "but 
this is within the range of normal."  There were no 
osteophytes or subchondral sclerosis to suggest arthritic 
changes.  As for the left ankle, anterior/posterior, lateral 
and oblique views revealed a tiny ossicle of less than one mm 
in diameter in the interval between the distal tibia and 
fibula, which was indicative of old trauma, but of no 
clinical or prognostic significance.  There was no widening 
of the mortise, osteophyte formation, or subchondral 
sclerosis.  Osteophytes were noted on the dorsum of the 
talus, with an old avulsion fracture on the dorsum of the 
navicula, which had been seen and reported on the X-Ray of 
1985.  The impression, and comments, were as follows:

IMPRESSION:  
1.  Status post sprain, left ankle, 
without residual instability or 
osteoarthritis.
2.  Pain, right knee, with no objective 
evidence of organic pathology to explain 
it.  A bipartite patella is a congenital 
abnormality not associated with symptoms.

COMMENTS:  A review of the C file was 
made.  All abnormal physical findings are 
noted in the physical examination 
[report].  I could detect no objective 
evidence of weakness in the ankle or 
knee.  Incoordination is not a function 
of the joints.  He demonstrated no 
evidence of it.  Fatigability is vague 
and cannot be quantified.  I find no loss 
of motion due to the above.  I am unable 
to estimate the range of motion or 
functional capacity during a flare up.

VA X-Rays of the veteran's right knee obtained in May 2002 
were interpreted as follows:

The right knee joint appears fairly well 
maintained.  Patellofemoral joint is 
unremarkable.  Bipartite patella is 
noted.  There is no fracture.  No 
effusion is seen.

VA X-Rays of the veteran's left ankle obtained in May 2002 
were interpreted as follows:

ANKLE:
Left ankle mortis is well preserved with 
smooth articular surface.  Tiny spurs at 
the superior portion of the talus 
anteriorly and navicular bone posteriorly 
seen on the lateral projection.  No 
plantar spur, no pes planus.

IMPRESSION:
Normal left ankle mortis as above with 
normal bone density and trabecular 
pattern.

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's service 
connection and increased rating claims hereby under appellate 
review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); and the recent 
decision of Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his 
claims, and of the specific reasons for denying his claims.  
For instance, by letter dated in September 1999, the RO asked 
the veteran for an original or certified copy of his 
separation documents, and informed him that a request had 
been made for his service medical records, but that he could 
facilitate this task by sending to the RO copies of any such 
records in his possession.  The RO thereafter explained to 
the veteran, in detail, the basis for its decision to grant 
service connection for a left ankle disability, for the 
rating assigned for that disability, and for the denial of 
his claims for service connection for a right knee disability 
and arthritis of the left ankle, in the rating decision 
hereby on appeal, and in the Statement of the Case that was 
issued in October 1999.

The veteran was also scheduled for VA medical examinations 
that were conducted in May 1999 and May 2002, and the RO 
secured copies of his VA outpatient medical records.  By 
letter dated in December 2000, the RO informed the veteran of 
the Central Office Hearing that had been scheduled for him 
for February 20, 2001, and of his duty to show up for the 
hearing or notify VA, in advance, if he was not able to 
attend.  The veteran, as noted earlier, failed to appear for 
the hearing.

Additionally, it is noted that, by letter dated in April 
2001, the RO notified the veteran of the enactment of the 
VCAA and of VA's re-defined duties to assist and notify under 
the VCAA, specifically telling him of the evidence that was 
needed to substantiate his claims, of the steps he needed to 
take in order to have a complete application for benefits, 
and of the specific evidence that the RO had requested on his 
behalf.  He was also asked to submit any additional evidence 
within 60 days from the date of the VCAA letter.  The veteran 
has not provided any additional information or evidence, nor 
has he identified any additional pertinent evidence that may 
be available but not yet part of the record.  Thus, no 
additional assistance to the veteran is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Entitlement to service connection for a right knee disability

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is considered a chronic disease for VA purposes, 
and it may be service-connected, on a presumptive basis, if 
shown to have become manifest at least to a compensable 
degree within one year after the veteran's separation from 
active military service, even if there was no evidence of its 
manifestation during service.  See 38 C.F.R. §§ 3.307(a), 
3.309(a).

In the present case, there is no evidence of any injury to 
the right knee during service, or of the manifestation of 
arthritis within the one-year period immediately following 
service and, while the September 1998 VA outpatient medical 
record raised the possibility of there being osteoarthritis 
in the veteran's knee, or knees, the radiological studies 
conducted in 1999 and 2002, and the medical examinations that 
were conducted on the same dates, reveal that that is not the 
case and that, instead, the veteran has a normal right knee, 
other than for a bipartite patella, which has been noted to 
be "a congenital abnormality not associated with symptoms."  
Congenital or developmental defects cannot be service-
connected because they are not considered "diseases" or 
"injuries" for VA purposes.  See 38 C.F.R. §§ 3.303(a), 
4.9.

In short, right knee arthritis was not diagnosed during 
service or within one year after service; the presence of 
right knee disability -other than a congenital condition, 
which is not considered an injury or disease for VA purposes- 
has not been confirmed; and there is no competent medical 
evidence in the file linking the claimed, but undiagnosed, 
right knee disability to service.

In view of the above finding, the Board concludes that 
entitlement to service connection for a right knee disability 
is not warranted.



Entitlement to service connection for arthritis of the left 
ankle

In addition to the above VA statutory and regulatory 
provisions addressing claims of entitlement to service 
connection on a direct basis, VA regulation provides for the 
granting of service connection, on a secondary basis, when it 
is shown that there is disability that is proximately due or 
the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a).

In the present case, it seems that the veteran is seeking to 
obtain service connection for arthritis of the left ankle, on 
a primary service connection basis, or, in the alternative, 
as secondary to his already service-connected left ankle 
disability.  However, as noted from the above discussion of 
the evidence in this case, arthritis of the left ankle was 
not diagnosed during service, nor within the one-year period 
immediately following service, and the recent radiological 
studies and medical examinations conducted by VA in 1999 and 
2002 are negative for findings of arthritis in the veteran's 
left ankle.  Since there is no evidence of the current 
manifestation of the claimed disability, the Board concludes 
that service connection for arthritis of the left ankle is 
not warranted.

Entitlement to a compensable disability evaluation for 
residuals of a left ankle sprain, on appeal from an original 
grant of service connection

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less or more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  See 
38 C.F.R. § 4.45.

In the present case, the service-connected residuals of a 
left ankle sprain are currently rated as zero percent 
disabling, under the provisions of Diagnostic Code 5271 of 
the VA's Schedule for Rating Disabilities (the Schedule), and 
pursuant to 38 C.F.R. § 4.31, which provides for 
noncompensable ratings when the criteria for a minimum rating 
are not met.  Diagnostic Code 5271 provides for ratings of 10 
and 20 percent, respectively, when there is moderate or 
marked limitation of the motion of the ankle.  See 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5171.

Additionally, Diagnostic Code 5270 provides for ratings 
ranging between 20 and 40 percent if there is evidence of 
ankylosis of the ankle.  See 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5270.

The medical evidence in the file shows some limitation of 
motion in May 1999, as reflected by dorsiflexion of five 
degrees with the knee in full extension and 10 degrees with 
the knee flexed and 90 degrees out, and plantar flexion of 35 
degrees.  The limitation of motion appears to have been due 
to pain.  More recently, in May 2002, it was noted that there 
were 22 degrees of dorsiflexion and 40 degrees of plantar 
flexion of the ankle, with 30 degrees of inversion and 20 
degrees of eversion in the subtalar joint.  Resolving all 
doubt in the veteran's favor, the combination of pain and 
dysfunction in the left ankle are equivalent to moderate 
limitation of motion.  In view of the above findings, the 
Board concludes that the criteria for entitlement to an 
initial 10 percent evaluation for residuals of a left ankle 
sprain are met. 

The exhibited ranges of motion represent, in the Board's 
opinion, and even after taking into consideration the 
veteran's complaints of pain, no more than moderate 
limitation of motion of the veteran's left ankle, 
particularly in light of the lack of additional 
symptomatology including instability, weakness, and 
incoordination.  

Finally, the Board notes that, the appeal of this issue being 
from an initial rating of zero percent assigned upon awarding 
service connection for a left ankle disability, the entire 
body of evidence is for equal consideration.  This 
essentially means that, consistent with the facts found, the 
rating assigned for this disability may be higher or lower 
for segments of the time under review on appeal, i.e., the 
rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  The Board has 
considered the potential for staged ratings in this case, but 
it is not felt that the symptomatology in the veteran's left 
ankle has been severe enough, at any point in time since the 
veteran filed his claim in April 1999, as to warrant a rating 
higher than 10 percent.





ORDER

1.  Service connection for a right knee disability is denied.

2.  Service connection for arthritis of the left ankle is 
denied.

3.  An initial 10 percent evaluation for residuals of a left 
ankle sprain is allowed, subject to the regulations governing 
the award of monetary benefits.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

